Citation Nr: 1717573	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  Additionally, they testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in March 2017.  Transcripts of both hearings are of record.  At the time of his Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.  Further, the undersigned held the record open 30 days for the receipt of additional evidence.  Thereafter, later in March 2017, the Veteran, through his representative, submitted additional evidence with a waiver of AOJ consideration.  Id.  However, upon a review of the submission from his representative, it does not include the 22 pages of evidence his fax indicates was provided.  Therefore, as the matter is being remanded for additional development, he will again be invited to submit such evidence.

Furthermore, during his Board hearing, the Veteran indicated that his costochondritis may have resulted in high blood pressure, anxiety, and depression.  The record reflects that he is currently service-connected for panic disorder without agoraphobia (claimed as anxiety attack and anxiety).  However, if the Veteran wishes to pursue claims for service connection for high blood pressure and/or an increased rating for his psychiatric disability, he must submit such to the AOJ on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates); 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed, and that there is a complete record upon which to decide the Veteran's claim so that he is afford every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
	
The Veteran contends that his service-connected costochondritis is more severe than the currently assigned noncompensable evaluation and, as such, a higher rating is warranted.  In this regard, he and his spouse have alleged that such disability has resulted in chronic pain, stiffness, fatigue, and weakness in the left arm, which results in difficulty lifting items. 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his costochondritis.  In this regard, the Board observes that he was last examined by VA in September 2009.  At such time, he reported weakness and pain; however, no loss of strength, easy fatigability, impairment of coordination, or an inability to control movement was noted.  Further, the examination revealed that there was no muscle group affected by the disability.  However, since such time, the Veteran has reported a worsening of his symptoms, to specifically include weakness in the left arm resulting in difficulty lifting items.  Therefore, as such symptomatology may have increased in severity since the September 2009 VA examination, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his costochondritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  In this regard, he has reported treatment through the Hampton VA Medical Center, Tricare at Fort Eustis (McDonald Army Health Clinic) and Langley Air Force Base, Boone Clinic, and Sentara.  Furthermore, as noted in the Introduction, while the Veteran submitted additional evidence subsequent to the Board hearing through his representative in March 2017, such does not include the 22 pages of evidence his fax indicates was provided.  Therefore, he should be provided with an opportunity to resubmit such evidence on remand.

Finally, in the readjudication of the Veteran's claim, the AOJ should consider the propriety of the Diagnostic Code under which his costochondritis is rated and/or whether such disability results in additional manifestations that may be separately rated.  In this regard, such disability is currently assigned a noncompensable rating pursuant to Diagnostic Code 5399-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Here, the assigned Diagnostic Code reflects that the Veteran's costochondritis is rated by analogy to muscle injuries, specifically, Muscle Group XXI, which pertains to the function of respiration, and involves the thoracic muscle group.  However, as noted by the September 2009 VA examiner, there is no muscle injury associated with the Veteran's costochondritis.  Rather, a number of his complaints seemed to be musculoskeletal in nature.  As such, in the readjudication of the Veteran's claim, the AOJ should consider, based on the entirety of the evidence, to include the findings noted at the examination conducted pursuant to this remand, the propriety of the Diagnostic Code under which his costochondritis is rated and/or whether such disability results in additional manifestations that may be separately rated. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Hampton VA Medical Center dated from April 2016 to the present, Fort Eustis (McDonald Army Health Clinic), Langley Air Force Base, Boone Clinic, and Sentara.  Further, the Veteran should be provided an opportunity to resubmit the evidence he forwarded through his representative to the Board in March 2017 after his hearing as such did not include the 22 pages of evidence his fax indicates was provided.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his costochondritis.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's costochondritis.  In this regard, he or she should record all findings referable to any muscle and/or musculoskeletal impairment associated with such disability.  The examiner should specifically address the Veteran's symptoms of chronic pain, stiffness, fatigue, and weakness in the left arm, which results in difficulty lifting items.

The examiner also should comment upon the functional impairment resulting from the Veteran's costochondritis.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should consider, based on the entirety of the evidence, to include the findings noted at the examination conducted pursuant to this remand, the propriety of the Diagnostic Code under which the Veteran's costochondritis is rated and/or whether such disability results in additional manifestations that may be separately rated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

